DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not understood what is intended to be claimed. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasa et al. (8,585,176).

Regarding claim 1, Iwasa teaches an inkjet recording apparatus, comprising: 
a recording unit (fig. 3, item 1) that records an image by ejecting ink onto a recording medium (see fig. 2, item 5); 
a conveying unit (fig. 2, item 6) that is arranged below the recording unit and conveys the recording medium (see fig. 2); 
a maintenance unit (fig. 3, item 3/12/13) that is arranged so as to be movable in a horizontal direction above the conveying unit (see fig. 8) and performs maintenance on an ink ejection surface of the recording unit (see fig. 10); 
a frame unit (fig. 3, item 33) that movably supports the recording unit and the maintenance unit (see fig. 3); 
a vertical drive unit (fig. 3, item 23) that moves the recording unit in a vertical direction (cols. 6-7, lines 60-8); and 
a conveying direction drive unit (fig. 3, item 24) that moves the maintenance unit along a conveying direction of the recording medium below the recording unit that is been moved upward (col. 8, lines 4-18); 
wherein the frame unit has two plate-shaped wall portions (fig. 3, walls of item 33) arranged at each of both end portions of the recording unit and the maintenance unit in a width direction orthogonal to the conveying direction of the recording medium (see figs. 3) and that support the recording unit and the maintenance unit (see fig. 3); and 
at least one of the two wall portions has a cutout portion in a lower side (see fig. 10, note that cutouts 37, 38 necessarily extend to bottoms of wall portions 33). 	Regarding claim 2, Iwasa teaches the inkjet recording apparatus according to claim 1, wherein the cutout portion has a portion located below the maintenance unit (compare figs. 3, 10, Note that, when the maintenance unit is in its standby position, at least part of grooves 37, 38 are below the maintenance unit). 	Regarding claim 3, Iwasa teaches the inkjet recording apparatus according to claim 1, wherein a gap existing above the conveying unit located below the maintenance unit when the maintenance unit is arranged at a position different from the recording unit in the conveying direction is larger in the vertical direction than a gap existing above the conveying unit located below the recording unit when the recording unit is arranged at a position in the vertical direction for recording an image (see figs. 3, 8, Note that the gap between the conveyance unit and maintenance unit 3/12/13 is larger than that between the conveyance unit and recording unit 2/11).  	Regarding claim 4, Iwasa teaches the inkjet recording apparatus according to claim 3, wherein the cutout portion has a portion located below the maintenance unit (compare figs. 3, 10, Note that, when the maintenance unit is in its standby position, at least part of grooves 37, 38 are below the maintenance unit). 	Regarding claim 5, compare Iwasa figs. 2, 3. Note that each head 1 has an individual frame 33 and a dedicated maintenance mechanism 3/12/13, and each head and maintenance mechanism move individually with respect to each other.
 	Regarding claim 6, Iwasa teaches the inkjet recording apparatus according to claim 1, wherein the recording unit is removable from the frame unit and the vertical drive unit (col. 6, lines 40-59, Note that heads 2 are removable from frame 11).

	Regarding claim 7, Iwasa teaches the inkjet recording apparatus according to claim 1, wherein the frame unit does not move in the vertical direction with respect to the conveying unit when the recording head moves in the vertical direction with respect to the conveying unit (compare figs. 8, 10)

	Regarding claim 8, Iwasa teaches the inkjet recording apparatus according to claim 1, wherein in the two walls portions, at least one wall portion having cutout portion has widthwise end portion of the recording unit that exists over a range in which moves in the vertical direction (see 112 rejection).

	Regarding claim 9, see Isawa, figs. 2, 3 and 8-10, rejections of claims 1, 5 and 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853